Citation Nr: 1227332	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  10-30 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for right ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from May 1978 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Although he initially requested a hearing before the Board, the Veteran withdrew this request within a statement received in September 2011.


FINDINGS OF FACT

1.  In April 1981, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for right ankle disability.  The Veteran did not perfect an appeal and the decision is now final.

2.  Evidence received since the April 1981 rating decision was not previously considered by agency decision makers; however, it does not address an unestablished fact, and fails to raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening a previously denied claim of service connection for right ankle disability have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Where a Veteran seeks to reopen a previously denied claim, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The RO's November 2009 letter advised the Veteran of the foregoing elements of the notice requirements with respect to the issue on appeal.  See Quartuccio, 16 Vet. App. at 187; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and taken all reasonable actions to obtain VA and private treatment records identified by the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

As for claims to reopen, "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  For the reasons indicated below, new and material evidence has not been submitted.  Therefore, an examination is not required regarding this issue.  38 C.F.R. § 3.159(c)(4).  

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, the Board finds that any such failure is harmless.  

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In March 1981, the Veteran filed his original claim seeking service connection for right ankle disability.  In April 1991, the RO issued a rating decision which denied service connection for right ankle disability on the grounds that it preexisted the Veteran's military service, and was not aggravated there.

In October 2009, the Veteran filed to reopen his claim seeking service connection for a right ankle disability.  

In support of his claim to reopen, additional VA treatment records, dating from February 2007 to November 2009, were received.  While this evidence is new in the sense that it was not part of the file at the time of the last final decision in April 1981, it does not address an unestablished fact, and fails to raise a reasonable possibility of substantiating the claim.  Specifically, the records show current treatment for a post traumatic osteophyte in the right lateral ankle.  These records do not show or suggest that this condition was aggravated during the Veteran's military service ending 29 years earlier.

For his part, the Veteran contends that he continues to experience right ankle pain.  
These statements, however, are not new in that they essentially restate the contentions from his original claim.  He has provided no basis on which the Board can consider there to be a reasonable possibility of a new theory triggering development which could result in substantiating his claim.  Shade, 24 Vet. App. at 110.

New and material evidence has not been submitted, and reopening the claim for service connection for a right ankle disability is not warranted.


ORDER

New and material evidence not having been received, the previously denied claim of service connection for right ankle disability is not reopened; the appeal is denied.




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


